Citation Nr: 1647964	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1961 to May 1966.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In February 2012, the Board added the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran is unable to maintain substantially gainful employment by reason of his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, a discussion of the duties to notify and assist is not warranted at this time.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for PTSD rated as 70 percent disabling effective December 23, 2008, tinnitus rated as 10 percent disabling effective March 17, 2003, and hearing loss rating as 10 percent disabling effective January 6, 2009.  His combined evaluation was 70 percent effective December 23, 2008, and 80 percent effective January 6, 2009.  The Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).  

The Veteran was employed as a plumber.  However, a VA Form 21-4192 Form  completed by the Veteran's former union indicates that he was expelled as a member in August 1997.  

In January 2009, the AOJ received a letter from Dr. S.D., a VA staff physician, who wrote that she had provided outpatient psychiatric medication management for the Veteran since April 2003.  The Veteran experienced intrusive memories, recurring nightmares, intense anxiety, a sense of detachment from others, and a sense of a foreshortened future.  The Veteran's PTSD had worsened due to his diminished physical capacity.  She concluded that the Veteran was not able to maintain any type of employment and had problems with his memory.

In October 2009, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The VA examiner reported that the Veteran last worked in 1996 as a plumbing and heating foreman.  He indicated that the Veteran retired because of injuries he incurred in 1994.  In January 2007, he was involved in a severe motor vehicle accident.  He sustained injuries to his right hip, femur, and knee.  The Veteran took medication to help with his depression, frustration, and sleep problems.  He reported limited social contact.  He lived alone and was "hiding."  The Veteran reported daily suicidal ideation.

The Veteran reported to the March 2011 VA PTSD examination, but refused to complete it.  The examination report does not indicate that the Veteran was violent or explosive with the examiner, but includes the Veteran's statement that a two-hour long examination was an intolerable length of time and that he was in no mood to complete such a long examination.  

In November 2013, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The Veteran had one good friend that he could rely on for practical support, but was otherwise isolated.  He commented that people made him very nervous.  The VA examiner indicated that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  His PTSD symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation.  The VA examiner stated that Veteran's PTSD symptoms of hypervigilance, anger, irritability, suspiciousness of others, estrangement and alienation from others, and avoidance of others would likely decrease his ability to interact in a prosocial manner with coworkers and supervisors.  By contrast, the Veteran's physiological reactivity would likely cause significant physical and psychological distress related to sudden environmental changes and stressful work environments.  The VA examiner commented that it appeared possible for the Veteran to maintain employment if the working environment was relatively calm and predictable and he was not required to interact with other people on a frequent basis.  She concluded that the Veteran's symptoms would impose work restrictions in terms of the Veteran's reliability, productivity, ability to concentrate, and ability to interact with co-workers and supervisors in sedentary and labor work settings.  The VA examiner indicated that the Veteran's PTSD was productive of reduced reliability and productivity. 

The VA outpatient treatment records generally reflect that the Veteran reported suicidal ideations more times than not.  Importantly, the Veteran also had a suicide attempt during the appeal period.  Records from an inpatient stay from late June 2009 to early July 2009 show that the Veteran was admitted to an inpatient psychiatric ward, while being treated for an unrelated condition in the intensive care unit, after reporting that he had a definite plan to commit suicide after he was discharged, as his acute low sodium levels had caused delusions that the police were waiting to arrest him at his house.  After being admitted, records show he attempted suicide by loosely tying a TED hose around his neck.  He was stopped by VA clinic personnel, whom the Veteran told of his feelings of loneliness and wanting to die.  Additionally, the Veteran's treatment records reflect his isolation and chronic depression.

The Board finds that the Veteran is entitled to a TDIU.  The Veteran has been unemployed for the entire appeal period.  While there is some indication that the Veteran is unable to maintain substantially gainful employment based on his non-service-connected physical disabilities, the evidence also shows that the Veteran is incapable of functioning in a work setting because of his PTSD.  Dr. S.D., the Veteran's treating physician, found that the Veteran was unable to maintain substantially gainful employment because of his psychological symptoms, including his diminished memory.  Additionally, the November 2013 VA examiner found that Veteran's PTSD symptoms of hypervigilance, anger, irritability, suspiciousness of others, estrangement and alienation from others, and avoidance of others would likely decrease his ability to interact in a prosocial manner with coworkers and supervisors.  

The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for a TDIU may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Here, however, the SMC requirements are not met.  Id.

In sum, the preponderance of the evidence shows that the Veteran is unable to secure and follow a substantially gainful employment by reason of his service-connected PTSD.  See 38 C.F.R. § 4.16(a).  As a consequence, entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


